Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/13/2021 has been entered.

Election/Restrictions
Claims 23-28 are allowable. The restriction requirement as set forth in the Office action mailed on 1/7/2021, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of Group II, claims 10-15 is withdrawn from consideration because the independent claim of Group II  requires all the limitations of an allowable claim.
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.


Allowable Subject Matter
Claims 23-28 are allowed.
The following is an examiner’s statement of reasons for allowance: the nearest prior art, McCallum (US 2017/0033541) and Davis (US 3,711,138), does not disclose wherein the first end is configured to engage the cover and to guide the movement of the cover longitudinally along a first longitudinal direction of the axial portion, wherein at least a portion of the second end extends in a direction perpendicular to the first longitudinal direction to engage the cover and to hold the cover from moving in a second longitudinal direction of the axial portion which is opposite to the first longitudinal direction, the first protrusion of the first cover half contacts the first side of the end support member and the second protrusion of the second cover half contacts the terminal end of the spiral-shaped flange such that the first and second protrusions deform holding the cover halves from moving along the spiral-shaped flange and the axial portion in a direction toward the tip portion.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STANLEY TSO whose telephone number is (571)270-0723.  The examiner can normally be reached on Tu-Thurs 6am-6pm, alt M 6am-2pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Thompson can be reached on 571-272-2342.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/STANLEY TSO/Primary Examiner, Art Unit 2847